DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
 	The claimed invention of “method of treating rosacea in a subject in need thereof, comprising: administering an oral pharmaceutical composition comprising about 10 mg to about 40 mg of minocycline to the subject in need thereof, wherein administering the oral pharmaceutical composition results in a steady state maximum interstitial fluid concentration (CmaxSSIF) of not more than about 200 ng/ml of minocycline and a maximum plasma concentration (CmaxP) of about 55 ng/ml to about 450 ng/ml
of minocycline; and wherein the administering the oral pharmaceutical composition reduces the IGA score of the subject by at least one grade compared to the IGA score before administering of the oral pharmaceutical composition” is novel and non-obvious. The closest prior art is due to Wortzman (US 2009/0041846) of record. Wortzman teaches minocycline treatment for acne rosacea among other ailments in doses of 45 mg, 60 mg, 90 mg, and 135 mg. Wortzman does not teach the dosage range of Applicant. Moreover, Applicant has demonstrated superior efficacy of the regimen both in terms of the reduction of inflammatory lesion as well as IGA scores. 

Furthermore, Applicant has convincingly demonstrated the superior efficacy of minocycline in the treatment of rosacea as claimed by the instant invention in comparison with Wortzman.

    PNG
    media_image1.png
    199
    662
    media_image1.png
    Greyscale


Additionally, Applicant’s filing of Terminal Disclaimers over US Patents 10,905,664 and 11,191,740 overcome the outstanding obviousness-type double patenting rejection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Claims 1 and 4-30 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.


/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627